In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00170-CV


                 IN THE MATTER OF S.A.W., A MINOR, APPELLANT

                       On Appeal from the County Court at Law No 1
                                   Potter County, Texas
            Trial Court No. 10451-1, Honorable W. F. (Corky) Roberts, Presiding

                                     June 17, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, S.A.W., filed notice of appeal of the trial court’s March 4, 2015

judgment. By letter dated April 16, 2015, S.A.W. was notified that a filing fee of $195

had not been paid, and giving him ten days to pay the fee. After S.A.W. failed to comply

with this deadline, by letter dated May 12, this Court again notified S.A.W. that he was

required to pay the filing fee. This letter informed S.A.W. that failure to pay the fee by

June 1 could result in the appeal being dismissed pursuant to Texas Rule of Appellate

Procedure 42.3(c). Subsequently, both the clerk and reporter requested extensions of

time to file the record on the basis that S.A.W. had neither paid for preparation of the

record nor made arrangements to pay for preparation of the record. By letter dated May
21, this Court again advised S.A.W. that he was required to pay the filing fee by June 1.

The Court further directed S.A.W. to pay or make arrangements to pay for the appellate

record by June 1. Despite three notices and a reasonable time in which to comply with

this Court's request, S.A.W. has failed to pay the filing fee. As such, this Court is

authorized to dismiss this appeal. See TEX. R. APP. P. 42.3(c).


      Consequently, this appeal is dismissed.




                                                Mackey K. Hancock
                                                    Justice




                                            2